Citation Nr: 0332480	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  97-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left hip disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served honorably in active duty from October 1969 
to October 1972.  His service from October 1973 to December 
1974 is characterized as under other than honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Oakland, 
California, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for a right hip disability 
and denied his applications to reopen his previously denied 
claims of entitlement to service connection for disabilities 
of his left hip, low back and neck, on the grounds that he 
failed to submit evidence which was new and material to these 
claims.  In the course of the appeal the veteran changed his 
address of residence and the Waco, Texas, VA Regional Office 
(RO) is now the agency of original jurisdiction.  

This appellate decision reopens the veteran's previously 
denied claims of entitlement to service connection for 
disabilities of the left hip, low back and neck.  The issue 
of entitlement to service connection for a right hip 
disability will be addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  In a final decision dated April 1987, the Waco, Texas, VA 
Regional Office denied the veteran's claims of entitlement to 
service connection for disabilities of the left hip, low back 
and neck.  

2.  In May 1996, the veteran, inter alia, applied to reopen 
his claims for service connection for disabilities of the 
left hip, low back and neck; the additional evidence 
submitted in this application includes evidence which has not 
been previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.


CONCLUSION OF LAW

New and material evidence has been received regarding the 
previously denied claims of entitlement to service connection 
for disabilities of the left hip, low back and neck; these 
claims are reopened.  38 U.S.C.A. § 5108 (West  2002); 38 
C.F.R. §§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that VA reopen his claims of 
entitlement to service connection for disabilities of his 
left hip, low back and neck on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  Specifically, the veteran contends that he 
sustained chronic orthopedic disabilities affecting his left 
hip, low back and neck as a result of a motor vehicle 
accident, which occurred during his period of honorable 
active service in November 1969.

The veteran's claims of entitlement to service connection for 
disabilities of his left hip, low back and neck were first 
considered and originally denied in an April 1987 RO rating 
decision.  The veteran was notified of this decision and his 
appellate rights in correspondence dated April 1987.  
However, the file indicates that he did not file a timely 
appeal of the RO's determinations and these denials became 
final.  Several years afterward, in May 1996, he submitted an 
application to reopen these denied claims.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one appeal which was filed prior to August 29, 
2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claims. The relevant evidence 
available to the Board in April 1987 included the following: 
the veteran's service medical records, which show that he was 
involved in a motor vehicle accident in November 1969 and was 
thereafter treated on several occasions for complaints of 
neck and low back pain, with a physician's notation on 
separation examination in November 1974 that the veteran's 
cervical strain and recurrent low back pain were attributable 
to his November 1969 car accident; private medical records 
showing treatment for complaints of neck pain in 1977 and 
left hip pain in 1982; VA medical records dated 1986 - 1987 
showing treatment for complaints of low back and neck pain; 
and a February 1987 VA medical examination report showing 
diagnoses of chronic cervical spine pain (with radiographic 
indications of degenerative joint disease of the cervical 
spine) and chronic low back pain.  The left hip appeared 
normal on X-rays taken in February 1987. 

Pertinent evidence received after the April 1987 RO denial 
consists of the following: the veteran's written contentions 
that he experienced chronic left hip, low back and cervical 
spine symptoms since the time of his in-service motor vehicle 
accident in November 1969; private and VA medical reports 
dated from 1993 - 2001 showing examination and treatment for 
complaints of recurrent low back, bilateral hip and neck 
pain; written lay witness statements from Mr. B.W.N. dated 
October 1997 and Mr. G.T. dated November 1997 in which both 
men reported that they knew the veteran during service and 
presented a detailed account of how they were with the 
veteran and involved in the November 1969 motor vehicle 
accident which he claims to have been the cause of his 
current disabilities; and a second envelope containing the 
veteran's original service medical records which were not 
previously reviewed by the RO prior to its April 1987 
decision. 

The accounts of the two men who were both involved in the 
November 1969 motor vehicle accident are significant for 
showing that Mr. G.T., who was traveling in a separate car, 
reported that the veteran's car was struck at high speed from 
the rear by a drunk driver with such force that it was 
launched into the air and landed hard against the road.  The 
other witness, Mr. B.W.N., reported that he was a passenger 
traveling with the veteran in the same car.  Mr. B.W.N. 
related that the impact resulted in such traumatic injury to 
him that he sustained neck and low back injuries which 
resulted in permanent disability for which he continued to 
receive regular treatment to the present day.  We find that 
the veteran's service medical records and his records showing 
current medical treatment for ongoing complaints of left hip, 
low back and neck pain, when viewed together with the 
accounts of Mssrs. B.W.N. and G.T., leads to the reasonable 
inference that as Mr. B.W.N. has sustained chronic orthopedic 
disabilities of his neck and low back from the November 1969 
automobile accident, it is therefore quite plausible that the 
veteran, who was traveling in the same car with Mr. B.W.N., 
may have also sustained similar injuries affecting the same 
body areas and that his current low back, neck and left hip 
disabilities may be the result of service.  We thus conclude 
that the evidence associated with the veteran's claims file 
subsequent to the April 1987 decision is new and material and 
provides a basis in which we may reopen the veteran's claims 
of entitlement to service connection for a left hip, low back 
and neck disability.  The evidence of record is new in that 
it was not previously of record.  The lay witness statements 
which, when considered with the contemporary medical 
evidence, indicate that the veteran may have sustained 
similar disabilities as those sustained by Mr. B.W.N. in the 
same car accident are not cumulative of the other evidence of 
record and the evidence is relevant to the issues on appeal.  
It is also of such significance that the case must be 
reopened for a de novo review.  We therefore reopen the 
claims of entitlement to service connection for disabilities 
of the left hip, low back and neck and remand it to the RO 
for a de novo review of the claim on the merits in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a left hip disability; the 
appeal is granted and the claim is reopened.

New and material evidence has been presented to reopen the 
claim of service connection for a low back disability; the 
appeal is granted and the claim is reopened.

New and material evidence has been presented to reopen the 
claim of service connection for a neck disability; the appeal 
is granted and the claim is reopened.


REMAND

The veteran claims entitlement to service connection for a 
right hip disability.  The veteran reports that he developed 
a left hip disability first, and then gradually developed a 
right hip disability over time.  With regard to the right hip 
disability claim, we find this issue to be inextricably 
intertwined with the reopened claims of entitlement to 
service connection for a low back and left hip disability as 
the veteran's right hip complaints may be secondarily related 
to these aforementioned conditions.  Therefore, the claim of 
entitlement to service connection for a right hip disability 
should be held in abeyance pending the RO's determinations 
regarding the veteran's claims for VA compensation for a low 
back and left hip disability.

In view of the foregoing decision and discussion, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a medical examination by the 
appropriate specialist in order to 
determine his current diagnoses as they 
pertain to his hips, low back and 
cervical spine.  The veteran's claims 
folder should be made available to the 
examining physician for his/her review 
of the veteran's pertinent medical 
history prior to conducting the 
examination.  All tests deemed 
appropriate by the examining physician 
should be carried out.  After the 
physician has completed the examination 
he/she should answer the following 
questions:
	
A.  State the diagnoses of all left 
hip disorders the veteran currently 
has.

B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease 
or injury the veteran had in 
service.

C.  State the diagnoses of all low 
back disorders the veteran 
currently has.

D.  For each diagnosis reported in 
response to item C, above, state a 
medical opinion as to whether the 
disorder is the result of a disease 
or injury the veteran had in 
service.

E.  State the diagnoses of all neck 
disorders the veteran currently 
has.

F.  For each diagnosis reported in 
response to item E, above, state a 
medical opinion as to whether the 
disorder is the result of a disease 
or injury the veteran had in 
service.

G.  State the diagnoses of all 
right hip disorders the veteran 
currently has.

H.  For each diagnosis reported in 
response to item G, above, state a 
medical opinion in response to each 
of the following items:

(1) Is the disorder the result 
of a disease or injury the veteran 
had in service.

(2)  Is the disorder due to or 
the result of a disorder of the 
left hip, low back, or neck? (If 
yes, identify such disorder of the 
left hip, low back, or neck).

(3)  Did the disorder increase 
in severeity as a result of a 
disorder of the left hip, low back 
or neck? (If yes, identify such 
disorder of the left hip, low back, 
or neck).

2.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are properly applied in the 
development of the claim.  

3.  After all development has been 
completed in accordance with the VCAA, 
the RO should readjudicate the 
veteran's claim of entitlement to 
service connection for a right hip 
disability and provide a de novo review 
of his reopened claims of entitlement 
to service connection for a 
disabilities of the left hip, low back 
and neck on the merits.  If any of 
these claims are not resolved to the 
satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be sent to the veteran and his 
representative and they should be given 
an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



